EATON VANCE NEW JERSEY MUNICIPAL INCOME FUND Supplement to Prospectus dated December 1, 2009 1. The following replaces Portfolio Manager under Management under Fund Summaries - New Jersey Municipal Income Fund: Portfolio Manager. The Fund is managed by Adam A. Weigold, Vice President of BMR, who has managed the Fund since 2010. 2. The following replaces the fifth paragraph under Management. in Management and Organization: William H. Ahern is the portfolio manager of the Colorado Fund (since June 1, 1997), the Connecticut Fund (since November 24, 1997) and the Michigan Fund (since January 17, 2000). Craig R. Brandon is the portfolio manager of the Arizona Fund (since September 13, 2004) and the Minnesota Fund (since September 13, 2004). Adam A. Weigold is the portfolio manager of the Pennsylvania Fund (since October 1, 2007) and the New Jersey Fund (since February 22, 2010). Each portfolio manager is a Vice President of Eaton Vance and BMR and also manages other Eaton Vance portfolios, and Mr. Ahern and Mr. Brandon have managed Eaton Vance portfolios for more than five years. Mr. Weigold was appointed a portfolio manager in 2007 and has been a municipal credit analyst of Eaton Vance for more than five years. February 22, 2010 4402-2/10 C12/1ABPS EATON VANCE NEW JERSEY MUNICIPAL INCOME FUND Supplement to Statement of Additional Information dated December 1, 2009 1. The following replaces the tables under "Portfolio Managers." in "Investment Advisory and Administrative Services": Number of Total Assets of Number of Accounts Total Assets of Accounts All Accounts All Accounts* Paying a Performance Fee Paying a Performance Fee* William H. Ahern Registered Investment Companies 18 $1,759.5 0 $0 Other Pooled Investment Vehicles 0 $ 0 0 $0 Other Accounts 0 $ 0 0 $0 Number of Total Assets of Number of Accounts Total Assets of Accounts All Accounts All Accounts* Paying a Performance Fee Paying a Performance Fee* Craig R. Brandon Registered Investment Companies 16 $2,614.2 0 $0 Other Pooled Investment Vehicles 0 $ 0 0 $0 Other Accounts 0 $ 0 0 $0 Number of Total Assets of Number of Accounts Total Assets of Accounts All Accounts All Accounts* Paying a Performance Fee Paying a Performance Fee* Adam A. Weigold Registered Investment Companies 16 $1,008.0 0 $0 Other Pooled Investment Vehicles 0 $ 0 0 $0 Other Accounts 0 $ 0 0 $0 * In millions of dollars. Aggregate Dollar Range of Equity Dollar Range of Equity Securities Securities Owned in all Registered Funds in Fund Name and Portfolio Manager Owned in the Fund the Eaton Vance Family of Funds William H. Ahern None $500,001-$1,000,000 Craig R. Brandon None $100,001-$500,000 Adam A. Weigold None $100,001-$500,000 February 22, 2010 EATON VANCE LOUISIANA MUNICIPAL INCOME FUND Supplement to Prospectus dated January 1, 2010 1. The following replaces Portfolio Manager under Management under Fund Summaries -Louisiana Municipal Income Fund: Portfolio Manager. The Fund is managed by Thomas M. Metzold, Vice President of BMR, who has managed the Fund since 2010. 2. The following replaces the fifth paragraph under Management. in Management and Organization: William H. Ahern is the portfolio manager of the Alabama Fund (since June 1, 1997). Craig Brandon is the portfolio manager of the Maryland Fund (since September 13, 2004). Cynthia J. Clemson is the portfolio manager of the Missouri Fund (since it commenced operations). Thomas M. Metzold is the portfolio manager of the Louisiana Fund (since February 22, 2010), the North Carolina Fund (since March 1, 2004), the Oregon Fund (since November 1, 1996) and the South Carolina Fund (since November 1, 2005), and Adam A. Weigold is the portfolio manager of the Arkansas Fund , the Georgia Fund , the Kentucky Fund , the Tennessee Fund and the Virginia Fund , (all since October 1, 2007) . Each portfolio manager is a Vice President of Eaton Vance and BMR and also manages other Eaton Vance portfolios, and Mr. Ahern, Mr. Brandon, Ms. Clemson and Mr. Metzold have been Eaton Vance portfolio managers for more than 5 years. Mr. Weigold was appointed a portfolio manager in 2007 and has been a Vice President of Eaton Vance and BMR since 2003 and a municipal credit analyst at Eaton Vance for more than five years. February 22, 2010 4400-2/10 12MUNI1/1PS EATON VANCE LOUISIANA MUNICIPAL INCOME FUND Supplement to Statement of Additional Information dated January 1, 2010 1. The following replaces the tables under "Portfolio Managers." in "Investment Advisory and Administrative Services": Number of Total Assets of Number of Accounts Total Assets of Accounts All Accounts All Accounts* Paying a Performance Fee Paying a Performance Fee* William H. Ahern Registered Investment Companies 16 $1,790.3 0 $0 Other Pooled Investment Vehicles 0 $ 0 0 $0 Other Accounts 0 $ 0 0 $0 Number of Total Assets of Number of Accounts Total Assets of Accounts All Accounts All Accounts* Paying a Performance Fee Paying a Performance Fee* Adam A. Weigold Registered Investment Companies 12 $1,038.3 0 $0 Other Pooled Investment Vehicles 0 $ 0 0 $0 Other Accounts 0 $ 0 0 $0 Number of Total Assets of Number of Accounts Total Assets of Accounts All Accounts All Accounts* Paying a Performance Fee Paying a Performance Fee* Craig R. Brandon Registered Investment Companies 12 $2,084.3 0 $0 Other Pooled Investment Vehicles 0 $ 0 0 $0 Other Accounts 0 $ 0 0 $0 Number of Total Assets of Number of Accounts Total Assets of Accounts All Accounts All Accounts * Paying a Performance Fee Paying a Performance Fee* Cynthia J. Clemson Registered Investment Companies 10 $2,814.8 0 $0 Other Pooled Investment Vehicles 0 $ 0 0 $0 Other Accounts 0 $ 0 0 $0 Number of Total Assets of Number of Accounts Total Assets of Accounts All Accounts All Accounts * Paying a Performance Fee Paying a Performance Fee* Thomas M. Metzold Registered Investment Companies 7 $7,736.8 0 $0 Other Pooled Investment Vehicles 0 $ 0 0 $0 Other Accounts 0 $ 0 0 $0 * In millions of dollars. Aggregate Dollar Range of Equity Dollar Range of Equity Securities Securities Owned in all Registered Funds in Fund Name and Portfolio Manager Owned in the Fund the Eaton Vance Family of Funds Alabama Fund William H. Ahern None $500,001 - $1,000,000 Arkansas Fund Adam A. Weigold None $100,001 - $500,000 Georgia Fund Adam A. Weigold None $100,001 - $500,000 Kentucky Fund Adam A. Weigold None $100,001 - $500,000 Louisiana Fund Thomas M. Metzold None over $1,000,000 Maryland Fund Craig R. Brandon None $100,001 - $500,000 Missouri Fund Cynthia J. Clemson None $500,001 - $1,000,000 North Carolina Fund Thomas M. Metzold None over $1,000,000 Oregon Fund Thomas M. Metzold None over $1,000,000 South Carolina Fund Thomas M. Metzold None over $1,000,000 Tennessee Fund Adam A. Weigold None $100,001 - $500,000 Virginia Fund Adam A. Weigold None $100,001 - $500,000 February 22, 2010 2 EATON VANCE MASSACHUSETTS MUNICIPAL INCOME FUND EATON VANCE RHODE ISLAND MUNICIPAL INCOME FUND Supplement to Prospectus dated February 1, 2010 1. The following replaces Portfolio Manager under Management under Fund Summaries -Massachusetts Municipal Income Fund: Portfolio Manager. The Fund is managed by Craig R. Brandon, Vice President of BMR, who has managed the Fund since 2010. 2. The following replaces Portfolio Manager under Management Fund Summaries - Rhode Island Municipal Income Fund: Portfolio Manager. The Fund is managed by Cynthia J. Clemson, Vice President of BMR, who has managed the Fund since 2010. 3. The following replaces the fifth paragraph under Management. in Management and Organization: Craig R. Brandon is the portfolio manager of the Massachusetts Fund (since February 2010) and the New York Fund (since October 17, 2005). Cynthia J. Clemson is the portfolio manager of the California Fund (since February 1, 1996) and the Rhode Island Fund (since February 2010). William H. Ahern, Jr. is the portfolio manager of the Ohio Fund (since October 17, 2005). Each portfolio manager is a Vice President of Eaton Vance and BMR and also manages other Eaton Vance portfolios. February 22, 2010 4401-2/10 TFC2/1PS EATON VANCE MASSACUSETTS MUNICIPAL INCOME FUND EATON VANCE RHODE ISLAND MUNICIPAL INCOME FUND Supplement to Statement of Additional Information dated February 1, 2010 1. The following replaces the tables under "Portfolio Managers." in "Investment Advisory and Administrative Services": Number of Total Assets of Number of Accounts Total Assets of Accounts All Accounts All Accounts* Paying a Performance Fee Paying a Performance Fee Cynthia J. Clemson Registered Investment Companies 10 $3,024.7 0 $0 Other Pooled Investment Vehicles 0 $ 0 0 $0 Other Accounts 0 $ 0 0 $0 Number of Total Assets of Number of Accounts Total Assets of Accounts All Accounts All Accounts* Paying a Performance Fee Paying a Performance Fee Craig Brandon Registered Investment Companies 11 $1,397.0 0 $0 Other Pooled Investment Vehicles 0 $ 0 0 $0 Other Accounts 0 $ 0 0 $0 Number of Total Assets of Number of Accounts Total Assets of Accounts All Accounts All Accounts* Paying a Performance Fee Paying a Performance Fee William H. Ahern, Jr. Registered Investment Companies 13 $1,872.2 0 $0 Other Pooled Investment Vehicles 0 $ 0 0 $0 Other Accounts 0 $ 0 0 $0 * In millions of dollars. Aggregate Dollar Range of Equity Dollar Range of Equity Securities Securities Owned in all Registered Funds in Fund Name and Portfolio Manager Owned in the Fund the Eaton Vance Family of Funds California Fund and Rhode Island Fund Cynthia J. Clemson None over $1,000,000 Massachusetts Fund and New York Fund Craig R. Brandon None $100,001 - $500,000 Ohio Fund William H. Ahern, Jr. None $500,001 - $1,000,000 February 22, 2010
